DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2021 and 09/28/2021 are mostly in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 09/28/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. In addition to no copy provided, cite No. 1 of the non patent literature lacks a publication source. 
Response to Amendment/Arguments
Claims 1-25 are pending. The request for reconsideration filed during an after final response on 10/20/2021 after the applicant initiated interview on 10/14/2021.  The remarks are convincing and have overcome the rejection to Claims 1 and 19-25 over 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Burris (US 2014/0263209). 

Allowable Subject Matter
Claims  1-25 are allowed; claims 2-18 remain allowable for the reasons previously indicated in the non final action mailed on 2/10/2021. 	
The following is a statement of reasons for the indication of allowable subject matter for claims 1, and 22-25:  the prior art fails to disclose or render obvious for Claim 1 the following: “advancing the laser beam a plurality of times along a scan path through rotation of the rotatable mirror, wherein on each pass along the scan path, the laser beam solidifies spaced apart sections of the scan path, each subsequent pass solidifying sections that are located between sections solidified on a previous pass”; and for claim 22 the following “the processor arranged to control the scanning unit to advance multiple ones of the laser beams along a scan path through rotation of the rotatable mirrors, wherein on a pass of each one of the laser beams along the scan path, the laser beam solidifies spaced apart sections of the scan path and a pass of one of the laser beams along the scan path solidifies sections that are located between sections of the scan path solidified by another of the laser beams” and both in combination with the other limitations set forth in their respective independent claims; along with the remarks in the after final response filed on 10/20/2021; furthermore, it would not have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide such a series of scans along the same path as claimed above, especially considering the lack of teaching in the art, and without improper hindsight construction of the same, accordingly, for the reasons provided by applicant above, the claims must be allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753